DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2020 has been considered by the examiner.

Claim Objections
Claim 45 is objected to because of the following informalities:  Claim 45 appears to be written as two separate sentences.  Claims should be in a single sentence format.  It appears as though Applicant intended the second sentence to be a standalone claim, therefor it is recommended that the claim set be amended to include a new claim (claim 63), incorporating the language of the second sentence of claim 45 and the second sentence be deleted from claim 45.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation “the internal gradient refractive index profile” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “the geometric shape” in line 1 and  “the internal gradient refractive index profile” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the light” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitations “the geometric shape” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 recites the limitation “the internal gradient refractive index profile” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the geometric shape” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the light” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitations “the geometric shape” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 38 recites the limitation “the internal gradient refractive index profile” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitations “the geometric shape” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 40 recites the limitation “the light” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitations “the geometric shape” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 52 recites the limitation “the internal gradient refractive index profile” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the limitations “the geometric shape” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 1-6, 10-21, 26-34, 36, 37, 41-48, 50, 51 and 54-62 are allowed.
Claims 7-9, 22-25, 35, 38-40, 49, 52 and 53 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to independent claim 1, although the prior art teaches an ophthalmic lens formed by a method comprising: determining a power profile based on a power profile function defined by a base optical power, an amount of spherical aberration at a radial distance from a geometric center of a lens, and a bump function; and forming the lens to exhibit the adjusted power profile, the prior art fails to teach such a method further comprising adjusting the power profile based at least on minimizing a shape metric of a through- focus curve.
	With regard to dependent claims 2-6 and 10-17, claims 2-6 and 10-17 depend, either directly or indirectly, from independent claim 1 and therefore are allowable based on their dependency.
With regard to independent claim 18, although the prior art teaches an ophthalmic lens comprising: a main body configured to exhibit a power profile based on a power profile function defined by a base optical power, an amount of spherical aberration at a radial distance from a geometric center of a lens, and a bump function, the prior art fails to teach such an ophthalmic lens wherein the power profile is optimized based at least on minimizing a shape metric of a through-focus curve.
With regard to dependent claims 19-21 and 26-33, claims 19-21 and 26-33 depend, either directly or indirectly, from independent claim 18 and therefore are allowable based on their dependency.
With regard to independent claim 34, although the prior art teaches an ophthalmic lens comprising: a main body configured to exhibit a power profile based on a power profile function defined by a base optical power, an amount of spherical aberration at a radial distance from a geometric center of a lens, and a bump function, wherein the power profile provides vision correction and is further optimized to slow myopia progression or treat presbyopia, the prior art fails to teach such an ophthalmic lens wherein the profile is based at least on minimizing a shape metric of a through-focus curve
With regard to dependent claims 36, 37 and 41-47, claims 36, 37 and 41-47 depend, either directly or indirectly, from independent claim 34 and therefore are allowable based on their dependency.
With regard to independent claim 48, although the prior art teaches a method of forming an ophthalmic lens, the method comprising: determining a power profile based on a power profile function defined by a base optical power, an amount of spherical aberration at a radial distance from a geometric center of a lens, and a bump function; forming a lens to exhibit the adjusted power profile, the prior art fails to teach such a method further comprising adjusting the power profile based at least on minimizing a shape metric of a through- focus curve.
With regard to dependent claims 50, 51 and 54-62, claims 50, 51 and 54-62 depend, either directly or indirectly, from independent claim 48 and therefore are allowable based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wooley et al (U.S. Patent Publication 2010/0302505) and Wooley et al (U.S. Patent Publication 2014/0268034) both teach methods of designing and producing ophthalmic lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
19 October 2022